Citation Nr: 1028852	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  08-13 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jill Anderson, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1952 to November 
1956.  

This matter is on appeal from the Albuquerque, New Mexico, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2010, the Board granted a motion to advance this case on 
the docket.  38 C.F.R. § 20.900(c) (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss 
and tinnitus.  He asserts that it is related to service-connected 
labyrinthitis.  These claims are also complicated by evidence 
that he may have Meniere's disease.

As early as 1967 (but nearly 10 years after service sepration), 
the Veteran reported a two month history of hearing loss and 
tinnitus and the treating physician diagnosed probable Meniere's.  
Some evidence suggests that hearing loss and tinnitus are related 
to Meniere's disease, which is not service-connected.  

The claims are further complicated by the fact that multiple 
audiology evaluations dated from the late 1960s reflect normal 
hearing; however, some evidence shows hearing loss, particularly 
on the right.  More recently, a private physician suggested that 
hearing loss and tinnitus were directly related to service but 
offered no basis for his opinion.

A March 2008 examination report found that hearing loss and 
tinnitus were not related to service or to labyrinthitis; 
however, it is not clear to the Board whether Meniere's disease 
is related to labyrinthitis and/or if hearing loss and tinnitus 
are related to Meniere's disease.  Therefore, another examination 
is needed in order to adequately evaluate the claim.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain VA treatment records from the 
Albuquerque VA Medical Center for the period 
from August 2001 to present.

2.  Forward the claims file to an audiologist 
or other appropriate medical examiner for the 
purpose of determining the etiology of the 
Veteran's current hearing loss and tinnitus.  
The Veteran need not be scheduled for an 
examination unless such an examination is 
determined necessary by the examiner. All 
pertinent symptomatology and findings should 
be reported in detail.

After fully reviewing the Veteran's claims 
file, the examiner should respond to the 
following:

(i) are hearing loss and tinnitus currently 
shown.

(ii) if hearing loss and tinnitus are shown, 
are they related to labyrinthitis and/or 
Meniere's disese.  

It would be helpful to the Board if the 
examiner could provide an explanation as to 
the differences between labyrinthitis and 
Meniere's disease and the relevance, if any, 
of manifestations of hearing loss and 
tinnitus as part of those disorders.

(iii) If the examiner finds that a current 
disorder is not related to service and it is 
not proximately due to or the result of 
labyrinthitis, the examiner is asked to 
provide an opinion as to whether the 
Veteran's tinnitus and/or hearing loss have 
been aggravated by labyrinthitis; that is, 
whether his labyrinthitis caused a permanent 
and greater degree of impairment 
(aggravation) of a current disorder.

A complete rationale for all conclusions 
reached must be made. In this regard, if the 
examiner concludes that there is insufficient 
information to provide an etiologic opinion 
without result to mere speculation, the 
examiner should state whether the inability 
to provide an opinion was due to a need for 
further information (with said needed 
information identified) or because the limits 
of medical knowledge had been exhausted 
regarding the etiology of middle ear 
pathology.  

3.  Upon completion of the above, 
readjudicate the issues on appeal.  If a 
benefit sought remains denied, the Veteran 
and his representative should be furnished an 
appropriate supplement statement of the case 
and be afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

